DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims  objected to because of the following informalities:  
Claim 1 line 23-24 "the first value" should be "the predetermined first value" for consistency of claim terminology. Claims 9 and 10 recite similar limitation and are objected to for the same reasons. Dependent claims are objected for inheriting the same deficiencies in which claims they depend on.
Claim 1 line 28-29 "the second value" and "the third value" should be "the predetermined second value" and "the predetermined third value", respectively. claims 9 and 10 recite similar limitations and are objected to for the same reasons. Dependent claims are objected for inheriting the same deficiencies in which claims they depend on.
Claims 2-8 line 1 recite “the device” should be “the calculation device for consistency of claim terminology.
Appropriate correction is required.

Claim Interpretation
Claims 1 and 9-10 recite “when the first variable is small than a predetermined first value, change the first variable to the first value and change the second variable to a predetermine third value; when the first variable is greater than a predetermined second value greater then the first value, change the first variable to the second value and change the second variable to the third value”. These limitations are contingent limitations, under Broadest Reasonable Interpretation, a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (see MPEP 2111.04(II)). Thereby, the limitations of changing the first and second variables are not required to be performed when the “when” condition is not met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 7 recites “output the calculated values of the discrete variables as a solution to the combinatorial optimization problem”. It is unclear whether “a solution to the combinatorial problem” refers to the solution to the combinatorial optimization problem as antecedently recited in claim 1 line 10, or a different solution to the combinatorial optimization problem. For purpose of examination, Examiner interprets the limitation as “the solution to the combinatorial optimization problem”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites "a computer readable medium", under broadest reasonable interpretation (BRI), such recitation covers an ineligible signal per se unless defined otherwise in the specification as filed. the specification fails to define “a computer readable medium” that would exclude signals.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an apparatus for solving a combinatorial optimization problem. 
Under Prong One of Step 2A of the USPTO current eligibility guidance (MPEP 2106), the claim recites alternately update, for a plurality of elements each associated with a first variable and a second variable, the first variable and the second variable, sequentially for unit times from an initial time to an end time; and determine a solution to the combinatorial optimization problem based on the first variables of the plurality of elements at the end time, wherein the plurality of elements correspond to a plurality of discrete variables of the combinatorial optimization problem, the first variables and the second variables are each represented by a real number, and in an updating process for each of the unit times, for each of the plurality of elements, update the first variable based on the second variable; when the first variable is smaller than a predetermined first value, change the first variable to the first value and change the second variable to a predetermined third value; when the first variable is greater than a predetermined second value greater than the first value, change the first variable to the second value and change the second variable to the third value; and add an acceleration value calculated by a predetermined computation to the second variable.  Such limitations cover mathematical calculations, relationship, and/or formula (see at least the steps in figures 7-8 and the corresponding description in the specification to the steps). Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a calculation device comprises a memory and one or more processor coupled to the memory. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing and processing data. The claim further recite output a solution, such limitation is considered to be insignificant extra solution activity.  Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. Thus, the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself. The step of output a solution is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

	Claims 9 and 10 recite method and product claims that would be practiced by the apparatus claim 1. Thus, they are rejected for the same reasons.

	Claims 2-3, 5, 7-8 recite further limitations that are abstract mathematical concepts (see at least steps in figures 7 and 8) without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 4 recites calculate, for each of the plurality of elements at the end time, a value of a discrete variable by binarizing the first variable with a preset threshold value, such limitation covers the mathematical concepts of calculating a value by binarizing the first variable with a preset threshold value under step 2A prong one. Claim 4 further recites output the calculated values of the discrete variables as a solution to the combinatorial optimization problem, as described above in claim 1, such limitation covers insignificant extra solution activity of outputting solution under step 2A prong two and determined to be WURC under step 2B (see MPEP 2106.05(d)(II) section (i)). Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 6 recites a process of updating variables and changing the first variable and second variable and a process of adding the acceleration value, such limitations cover the mathematical concepts  (see at least steps in figures 7 and 8). Claim 6 further recites a plurality of processing circuits processes a plurality of elements. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element and does not integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto - US 20190266212.

Regarding claim 1, Goto teaches a calculation device configure to solving a combinatorial optimization problem, the calculation device comprises: a memory, one or more processors coupled to the memory and configured to: (Goto, figure 1 [0037] discloses a calculating device 110 [i.e. a calculation device] comprises storage device 10 [i.e. a memory] and a processor 20 [i.e. one or more processors] for solving optimization problem) 
alternately update, for a plurality of elements each associated with a first variable and a second variable, the first variable and the second variable, sequentially for unit times from an initial time to an end time (Goto, figure 3 claim 3 illustrates and describes the process of updating first variable xi and first sub-update variable yi alternatively  [i.e. updating first and second variables alternately], wherein updating is performed in a loop t<T, [0056] t is initialized to 0 [i.e. initial time] and T corresponds to the final value of time t [i.e. end time], and dt is the increment per step of the time t [i.e. unit time]. [0033] calculations of multiple variables are performed for example, first variable set and second variable set are updated [i.e. a plurality of elements each associated with a first variable and a second variable); and 
output a solution to the combinatorial optimization problem based on the first variables of the plurality of elements at the end time ([0064] when t is T or more, the update ends, the flow proceeds to step s220 or step s230 to provide the solution [0052] the sign of the final value of the first variable becomes the optimal solution), wherein 
the plurality of elements correspond to a plurality of discrete variables of the combinatorial optimization problem ([0037] optimization problem is a discrete optimization problem, [0078] the multiple stable fixed points after the bifurcation correspond to the discrete variables of the combinatorial optimization to be solved),  
the first variables and the second variables are each represented by a real number ([0053] first variable x and second variable y are initialized to appropriate value, for example, absolute value of 0.1 or less [i.e. real number]), and 
the one or more processors (figure 1 processor 20) are configured to: in an updating process for each of the unit times, for each of the plurality of elements, update the first variable based on the second variable (figure 3, in each iteration, variable x and y are updated, wherein step s110, updating variable x [i.e. first variable] based on variable y [i.e. second variable]); when the first variable is smaller than a predetermined first value, changing the first variable to the first value and changing the second variable to a predetermined third value; when the first variable is greater than a predetermined second value greater than the first value, changing the first variable to the second value and changing the second variable to the third value; and add an acceleration value calculated by a predetermined computation to the second variable (figure 3 [0059] step s122 corresponds to a second sub update, wherein [0061] second variable yi [i.e. the second variable] is added to dt*c*                        
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    *
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     [i.e. an acceleration value calculated by a predetermined computation).

claims 9-10 recite method and product claims that would be practiced by the apparatus claim 1. Thus, they are rejected for the same reasons.

Regarding claim 2, Goto further teaches wherein the one or more processors are configured to: in the updating process for each of the unit times, for each of the plurality of elements, update the second variable before updating the first variable; and add the acceleration value to the second variable after updating the first variable (Goto, figure 7, in the updating process for each loop, variables xi and yi are updated, wherein step s121 variable yi [i.e. the second variable] is updated before step s110 updating variable xi [i.e. first variable] and step s122 [i.e. add the acceleration value to the second variable] is performed after s110 [i.e. updating first variable]).

Allowable Subject Matter
Claims  would be allowable if rewritten to overcome the objections and rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 as appropriate, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims for a calculation device for solving a combinatorial optimization problem as recited in claim 1. Applicant further claims the device according to claim 1, wherein update the second variable after updating the first variable; and add the acceleration value to the second variable after updating the first variable and before updating the second variable as required in claim 3, or wherein the one or more processors are configured to: calculate, for each of the plurality of elements at the end time, a value of a discrete variable by binarizing the first variable with a preset threshold value, and output the calculated values of the discrete variables as a solution to the combinatorial optimization problem as required in claim 4, or wherein the acceleration value includes a value obtained by multiplying the corresponding second variable at a previous time by a product of a prescribed coefficient and the unit time as required in claim 5, or wherein each of the plurality of elements corresponds to one of a plurality of processing circuits, and each of the processing circuits performs, for a corresponding element of the plurality of elements, a process of updating the first variable based on the second variable, processes of changing the first variable to the first value or the second value and changing the second variable to the third value, and a process of adding the acceleration value to the second variable as required in claim 6, or wherein the one or more processors are configured to calculate, in the updating process for each of the unit times, for each of the plurality of elements, the first variable at a target time by adding a value obtained by multiplying the second variable, a predetermined constant, and the unit time to the first variable at a previous time by a unit time before the target time as required in claim 7.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitation, such as any one of the limitations as required in claims 3-7.
Goto – US 20190266212 
Goto teaches a system and method for solving combinatorial optimization problem using iteratively updating sets of variables x and y as illustrated in figures 3-10, wherein updating variable xi is based on variable yi and updating variable xi can be performed before or after updating variable yi, Goto further teaches updating variable y comprises 2 updating steps a first sub-update and second sub-update. However Goto does not explicitly disclose any one of the limitations as required in claims 3-7.

	Goto – NPL – High-performance combinatorial optimization based on classical mechanics
	Goto teaches a method to quickly obtain optimal solution of combinatorial optimization problems using simulated bifurcation as described in page 2, wherein the algorithm includes the step to suppress analog errors by constrain variable xi =                 
                    ±
                
            1, that is at each time, xi is replaced with its sign and set yi = 0 if |xi| > 1, thereby creating a wall that forces position xi to be exactly equal to 1 or -1 when a(t) becomes sufficiently large. However, Goto does not explicitly teach any one of the limitations required in claims 3-7 and the publish date of the NPL is within the grace period.
	
	Zou – NPL Massively Simulating Adiabatic Bifurcation with FPGA to Solve Combinatorial Optimization 
	Zou discloses a method for solving combinatorial optimization problem using simulated bifurcation in FPGA based problem solver to achieve ultra-high performance and scalability.  The algorithm of Zou is based on the original simulated bifurcation algorithm as disclosed in Goto (see section 2.3), consists of differential equations and Goto’s simulated bifurcation also uses symplectic method to solve the differential equations. The improved method of Zou further rewrite the algorithm into an edge centric graph algorithm that only nonzero connections are traversed, thus a sparsed matrix vector multiplication replaces the matrix vector multiplication. However, Zou does not explicitly teach any one of the limitations as required in claims 3-7.

Goto – NPL Combinatorial optimization by simulating adiabatic bifurcation in nonlinear Hamiltonian systems
Goto teaches a method for solving optimization problem called simulated bifurcation (SB) that is implemented on FPGA, such SB is suitable for parallel computing because its simultaneous updating. Goto further teaches that variables are initially set to zero and are iteratively updated, and the equations 7 and 8 can be solved by explicit symplectic Euler method and the sign of the final xi provides the ith spin of an approximate solution of the ising problems. However, Goto does not explicitly disclose any one of the limitations as required in claims 3-7.

Therefore, none of the closest found prior art teaches the limitations as required in claims 3-7. Accordingly, claims 3-8 would be allowable if rewritten to overcome the objections and rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 as appropriate, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182